Title: To Alexander Hamilton from Tench Coxe, [4 August 1795]
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia, August 4, 1795]
Sir

I have been prevented from answering your last letter partly by a journey into the woods, which I have since risqued in person to secure justice in laying the warrants under Ball & Smith, and partly by the difficulties arising with Messrs. Wheelen, Miller & Co. they had from me certain counter Notes for the Greater part of the Notes furnished by them, which I do assure you I was not able to procure after applications once or twice a week for a quarter of year. I have however within a few Days obtained the return of two of those counter Notes of mine, & a promise to search for & send me one more, which is not yet done. At present I am e[n]gaged in another question with them, which is, whether they are bound to give notes or Bonds for the 2d. & 3d. payments. This new difficulty will evince to you, what I have to contend with, & I have not yet got them to consent to the matter.
As I learn you are coming to Philada. on the Subject of the Carriage Tax, which will be argued before the approaching supreme Court, opportunity will then be given for such adjustment as is now practicable.
I am, Sir,   your very obedt. hble. servant
Tench Coxe
Philada. Augustth4. 1795
Alexr. Hamilton Esqr.Atty. of J. B. Church Esqr.

